Case 2:20-cv-05641-ODW-KK Document 24 Filed 03/02/21 Page 1 of 5 Page ID #:307




 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   CARLOS MARSH,                                     Case No. 2:20-cv-05641-ODW (KKx)
12                        Plaintiff,                   ORDER DENYING PLAINTIFF’S
13
                                                       MOTION FOR DEFAULT
            v.                                         JUDGMENT [21]
14   MGP X PROPERTIES LLC, et al.,
15                        Defendants.
16
17                                     I.    INTRODUCTION
18          Plaintiff Carlos Marsh moves for entry of default judgment against Defendant
19   MGP X Properties, LLC (“MGP”). (Mot. Def. J. (“Motion” or “Mot.”) ECF No. 21.)
20   For the reasons discussed below, the Court DENIES Marsh’s Motion.1
21                                     II.   BACKGROUND
22          Marsh is paralyzed and requires a wheelchair for mobility. (Compl. ¶ 1, ECF
23   No. 1.) He alleges that MGP owns the real property located at 39256 10th Street West
24   in Palmdale, California (“Property”). (Id. ¶ 2.) Marsh claims he visited the Property
25   in March 2020 to shop at a Vitamin Shoppe store (“Store”). (Id. ¶ 8.) The Store
26   allegedly failed to provide wheelchair accessible sales counters and wheelchair
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-05641-ODW-KK Document 24 Filed 03/02/21 Page 2 of 5 Page ID #:308




 1   accessible parking. (Id. ¶¶ 10–12.) Marsh alleges that the lack of accessible sales
 2   counters and parking denied him access to the Store and currently deter him from
 3   returning. (Id. ¶ 19.)
 4         Marsh filed this action on June 24, 2020, asserting claims under Title III of the
 5   Americans with Disabilities Act (“ADA”) and California state law, relating to his visit
 6   to MGP’s restaurant in March 2020. (Compl. ¶¶ 8, 21–33.) The Court declined to
 7   exercise supplemental jurisdiction over Marsh’s state law claims and dismissed them
 8   without prejudice. (Min. Order Declining Suppl. Jurisdiction 11, ECF No. 19.)
 9         On June 29, 2020, Marsh served MGP with a Summons and the Complaint.
10   (Proof of Service, ECF No. 11.) On July 24, 2020, Marsh requested an entry of
11   default after MGP failed to answer or otherwise respond to the Complaint. (Req. for
12   Entry of Default, ECF No. 16.) The Clerk entered default that same day. (Entry of
13   Default, ECF No. 17.)
14                             III.   LEGAL STANDARD
15         Plaintiffs seeking default judgment must meet certain procedural requirements,
16   as set forth in Federal Rule of Civil Procedure (“Rule”) 55 and Central District of
17   California Local Rule (“Local Rule”) 55-1.       See Fed. R. Civ. P. 55; C.D. Cal.
18   L.R. 55-1.   Local Rule 55-1 requires that motions for default judgment include:
19   (1) when and against which party default was entered; (2) identification of the
20   pleading to which default was entered; (3) whether the defaulting party is a minor,
21   incompetent person, or active service member; (4) that the Servicemembers Civil
22   Relief Act, 50 U.S.C. § 3931, does not apply; and (5) that the defaulting party was
23   properly served with notice, if required under Rule 55(b)(2). See Vogel v. Rite Aid
24   Corp., 992 F. Supp. 2d 998, 1006 (C.D. Cal. 2014).
25         Once the procedural requirements are satisfied, “[t]he district court’s decision
26   whether to enter a default judgment is a discretionary one.” See Aldabe v. Aldabe,
27   616 F.2d 1089, 1092 (9th Cir. 1980). Generally, a defendant’s liability is conclusively
28   established upon entry of default by the Clerk, and well-pleaded factual allegations in




                                                2
Case 2:20-cv-05641-ODW-KK Document 24 Filed 03/02/21 Page 3 of 5 Page ID #:309




 1   the complaint are accepted as true, except those pertaining to the amount of damages.
 2   See TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987) (per
 3   curiam) (citing Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)). Still,
 4   “[a] defendant’s default does not automatically entitle the plaintiff to a court-ordered
 5   judgment.” PepsiCo, Inc., v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal.
 6   2002).      Rather, the court considers several factors in exercising its discretion,
 7   including: (1) the possibility of prejudice to the plaintiff; (2) the merits of the
 8   plaintiff’s substantive claim; (3) the sufficiency of the complaint; (4) the sum of
 9   money at stake; (5) the possibility of a dispute concerning material facts; (6) whether
10   the defendant’s default was due to excusable neglect; and (7) the strong policy
11   favoring decision on the merits. Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th. Cir.
12   1986).
13                                   IV.   DISCUSSION
14         The second and third Eitel factors are dispositive here, so the Court begins with
15   them. These two factors, which address the merits of the claims and the sufficiency of
16   the complaint, “require that a plaintiff state a claim on which the [plaintiff] may
17   recover.” Philip Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 499
18   (C.D. Cal. 2003) (alteration in original) (citing PepsiCo, 238 F. Supp. 2d at 1175); see
19   also Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978) (“[F]acts which are not
20   established by the pleadings . . . are not binding and cannot support the judgment.”).
21   Although well-pleaded allegations in the complaint are deemed admitted by a
22   defendant’s failure to respond, “necessary facts not contained in the pleadings, and
23   claims which are legally insufficient, are not established by default.” Cripps v. Life
24   Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992) (citing Danning, 572 F.2d
25   at 1388).
26         In this case, Marsh seeks relief under the ADA. (See Compl. ¶¶ 9–14.) To
27   prevail on this claim, he must show that: (1) “he is disabled within the meaning of the
28   ADA”; (2) “the defendant is a private entity that owns, leases, or operates a place of




                                                3
Case 2:20-cv-05641-ODW-KK Document 24 Filed 03/02/21 Page 4 of 5 Page ID #:310




 1   public accommodation”; (3) “the plaintiff was denied public accommodations by the
 2   defendant because of his disability”; (4) “the existing facility at the defendant’s place
 3   of business [or property] presents an architectural barrier prohibited under the ADA”;
 4   and (5) removing the barrier is “readily achievable.” Vogel, 992 F. Supp. 2d at 1007–
 5   08 (brackets omitted) (first quoting Molski v. M.J. Cable Inc., 481 F.3d 724, 730
 6   (9th Cir. 2007); and then quoting Parr v. L&L Drive-Inn Rest., 96 F. Supp. 2d 1065,
 7   1085 (D. Haw. 2000)).
 8         Marsh alleges that when he visited the Store it failed to provide wheelchair
 9   accessible sales counters. (Compl. ¶ 10.) “Architectural barriers” are defined by
10   reference to the ADA Accessibility Guidelines (the “ADAAG”). See Chapman v.
11   Pier 1 Imps. (U.S.), Inc., 631 F.3d 939, 945 (9th Cir. 2011). Relevantly, the ADAAG
12   instructs that a public accommodation must provide accessible sales counters where
13   sales counters are provided. See 2010 ADAAG § 227.1 (“Where provided . . . sales
14   counters . . . shall comply with [sections] 227 and 904.” (emphasis added)). Here,
15   Marsh states in conclusory fashion that the Store “failed to provide wheelchair
16   accessible sales counters” without first establishing that it otherwise provided sales
17   counters to the public. (Compl. ¶¶ 10–11.) Thus, he fails to demonstrate the existence
18   of an architectural barrier under the ADA based on a lack of accessible sales counters.
19         Marsh also alleges the Store “failed to provide wheelchair accessible parking.”
20   (See id. ¶¶ 12–13.) Again, however, a public accommodation need only provide
21   accessible parking “[w]here parking spaces are provided.”           See 2010 ADAAG
22   § 208.1 (emphasis added); see also id. § 208 (setting forth accessibility requirements
23   for parking spaces). Here, Marsh states in conclusory fashion that the Store “failed to
24   provide wheelchair accessible parking,” without first establishing that it actually
25   provides public parking. (See, e.g., Compl. ¶¶ 12–13.) Thus, Marsh fails to allege
26   that the lack of accessible parking constituted an architectural barrier under the ADA.
27   See 2010 ADAAG § 208.1.
28




                                                 4
Case 2:20-cv-05641-ODW-KK Document 24 Filed 03/02/21 Page 5 of 5 Page ID #:311




 1            In sum, even accepting the well-pleaded factual allegations in the Complaint as
 2   true, Marsh fails to state a claim under the ADA. See Cripps, 980 F.2d at 1267
 3   (“[N]ecessary facts not contained in the pleadings, and claims which are legally
 4   insufficient, are not established by default.” (citing Danning, 572 F.2d at 1388)).
 5   Because the second and third Eitel factors alone demonstrate that default judgment is
 6   improper, the Court need not assess the remaining factors. See Brooke v. Sunstone
 7   Von Karman, LLC, No. 8:19-cv-00635-JLS (ADSx), 2020 WL 6153107, at *3
 8   (C.D. Cal. Aug. 25, 2020). However, leave to amend is appropriate because Marsh’s
 9   failure to state a claim is based on insufficient allegations which could theoretically be
10   cured.
11                                    V.    CONCLUSION
12            For the foregoing reasons, the Court DENIES Marsh’s Motion for Default
13   Judgment. (ECF No. 21.) The Court accordingly DENIES Marsh’s request for
14   attorneys’ fees. The default previously entered against MGP is hereby SET ASIDE.
15   (ECF No. 17.) If Marsh chooses to amend his Complaint to address the deficiencies
16   identified herein, any amended complaint must be filed and served within twenty-one
17   (21) days of this Order. If Marsh timely files an amended complaint, MGP’s response
18   is due according to Rule 15(a)(3). Failure to timely amend will result in dismissal of
19   this action.
20
21            IT IS SO ORDERED.
22
23            March 2, 2021                ____________________________________
24                                                  OTIS D. WRIGHT, II
                                             UNITED STATES DISTRICT JUDGE
25
26
27
28




                                                 5
